          Case 3:17-cv-05806-RJB Document 296 Filed 09/03/19 Page 1 of 3




                               NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                       SEP 3 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

In re: THE GEO GROUP, INC.,                     No.   19-70014
______________________________
                                                D.C. No. 3:17-cv-05806-RJB
THE GEO GROUP, INC.,

                 Petitioner,                    MEMORANDUM*

 v.

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF
WASHINGTON, TACOMA,

                 Respondent,

STATE OF WASHINGTON,

                 Real Party in Interest.

                           Petition for Writ of Mandamus

                       Argued and Submitted August 26, 2019
                                Seattle, Washington

Before: HAWKINS, McKEOWN, and BYBEE, Circuit Judges.

      The GEO Group, Inc. (“GEO”) petitions for a writ of mandamus ordering the

district court to vacate its discovery order compelling production of GEO’s financial


      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        Case 3:17-cv-05806-RJB Document 296 Filed 09/03/19 Page 2 of 3




information. GEO contends this information is irrelevant to the State of

Washington’s (the “State”) claims. We have jurisdiction under 28 U.S.C. § 1651

and deny the petition.

      Mandamus is an extraordinary remedy and “only exceptional circumstances

amounting to a judicial usurpation of power or a clear abuse of discretion will justify

the invocation of this remedy.” Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004)

(internal quotation marks and citations omitted). To determine whether mandamus

is warranted, this court weighs the five nonexhaustive factors set forth in Bauman v.

U.S. Dist. Ct., 557 F.2d 650 (9th Cir. 1977). Even if the petitioner satisfies all five

factors, it is within the court’s discretion to grant or deny the petition. San Jose

Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1099 (9th Cir. 1999).

      Here, the district court denied GEO’s motion to dismiss and GEO did not seek

to certify the court’s order for interlocutory review. However, GEO’s petition

amounts to just such an interlocutory challenge to that order. Further, although GEO

fears production may lead to public disclosure of its proprietary financial

information under the Washington Public Records Act, Wash. Rev. Code § 42.56 et

seq., the State represented at oral argument that it would oppose any such disclosure

as falling within the Act’s controversy exception, see Oral Argument at 19:15–

20:00, The GEO Group, Inc. v. USDC-WAWTA, No. 19-70014 (9th Cir. Aug. 26,




                                          2
       Case 3:17-cv-05806-RJB Document 296 Filed 09/03/19 Page 3 of 3




2019), https://www.youtube.com/watch?v=Z6mJ79crWT0 (citing Wash. Rev. Code

§ 42.56.290).

      GEO’s Motion to Supplement the Addendum [Dkt. # 33] is granted.

      DENIED.




                                      3
